Per curiam.
Delators ask a mandamus the purpose of wbicb is to give effect to a stipulation signed by tbe parties to a litigation pending in tbe Superior Court of the city of Detroit, and wbicb was to settle and discontinue such litigation. It seems that a sum of money was paid when tbe stipulation was signed, but tbe party receiving tbe money claims that bis signature was improperly obtained, .■and be refuses to abide by it, though be has not returned the money. Delators claim that tbe stipulation is not successfully impeached, and they also claim that it is affirmed by tbe money not being returned. Tbe judge of the Superior Court refused to give effect to tbe stipulation by directing a discontinuance to be entered.
The case is a peculiar one and involves somewhat complicated facts, but we agree with respondent that the questions arising could not be determined’in favor of the relators on .a summary bearing. The parties were entitled to have tbe question of the settlement tried upon a regular issue, and to ,submit tbe issue to a jury if they' saw fit to do so. The stipulation, if its validity was contested, should be brought into tbe case by plea ; not by motion.
Writ denied.